DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 and 6 are cancelled.
Claims 1, 4-5 and 7-20 are allowed. 

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 05/10/2021, with respect to claims 1, 9 and 18 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1, 9 and 18 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Kamada et al (US PUB 20160205459) discloses a Headphones, comprising: a first earpiece; a second earpiece; a headband coupling the first earpiece to the second earpiece, an earpiece position sensor, and a processor.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: an earpiece position sensor configured to measure an angular orientation of the first earpiece relative to a yaw axis of the first earpiece; and a processor configured to route a first audio channel routed to the first earpiece and a second audio channel to the second earpiece in accordance with a first angular orientation of the first earpiece and second earpieces and route the second audio channel to the first earpiece and the first audio channel to the second earpiece in accordance with a second angular orientation of the first earpiece.

Claims 9 and 18 are allowed for the same reason as claim 1 above, because they recite similarly allowable subject matter.

Claims 4-5, 7-8, 10-17 and 19-20 are allowed based on their respective dependency from one of Claims 1, 9 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654